Exhibit 10.26

BASE SALARIES OF EXECUTIVE OFFICERS OF THE REGISTRANT

As of March 15, 2006, the following are the base salaries (on an annual basis)
of the executive officers of Iomega Corporation:

 

Jonathan S. Huberman

   $ 500,000

Vice Chairman and Chief Executive Officer

  

Anna L. Aguirre

   $ 190,000

Vice President, Human Resources and Facilities

  

Ronald J. Gillies

   $ 275,000

Vice President and General Manager, Americas

  

Thomas D. Kampfer

   $ 300,000

President, Chief Operating Officer and Interim Chief Financial Officer

  

Ulrike Tegtmeier (base salary in Swiss Francs CHF 380,000)

   $ 288,861

Vice President, Managing Director, International Sales

  